Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence “Disclosed Herein is a control device...in a vehicle” is redundant/implicitly implied information from the title/nature of an abstract and thus is redundant and should be removed.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	Current Specification has applicable suggest sections, however the suggested format for section headers is full uppercase with no bold or underline, current section headers are bolded. This unbolded section header format is suggested but not required and thus is being noted for it the applicant wishes to change it, no changes are mandatory/needed however.


Claim Objections
Claims 4 objected to because of the following informalities:  “the FCA control unit changes the attribute of the moving object a stationary object” should be “the FCA control unit changes the attribute of the moving object to a stationary object”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “forward object determination unit”, “gear position detection unit”, and “forward collision-avoidance assist (FCA) unit” in claims 1-5 and “forward object determination unit”, “FCA control unit”, “gear position detection unit”, in claims 6-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Each of the above units are described by they are configured to do, and the term “unit” itself doesn’t demand or suggest a specific structure/structures. Thus while the term “means” is not used, unit is understood to be a generalized term equivalent to means and no elements demanding structure for those “Units” was found in claim 1, 6 or any of their respective dependent claim. Thus the specification will be used to determine what, physically, the units are. From paragraph [0030] with reference to figure 1 the various “units” are understood to be “electronic (or optical) circuits….are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g. code) to perform various functions discussed herein”. Thus physical the units of claims 1 and 6 (and their dependent claims) are understood a processor/circuit, (or alternatively separate processors/circuits for each unit), and programmed/controlled using software/code stored on memory. To be clear this isn’t a rejection of the above units/claims, the 112(f) is used to interpret what is/isn’t prior art in regards to the application and what would or wouldn’t be covered by any potential patent from the application. In otherwords, for elements that 112(f) is applied to only details disclosed in the specification are understood to be covered, instead of a BRI of the meaning of the word. Applicant can overcome 112(f) by either pointing to where in the claims such a structure is given or by amending the claims to demand/detail a structure in some way.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al, US10908271, “Mining Work Machine and Obstacle Discrimination Device”.
Regarding Claim 1, Watanabe et al teaches ” A control device for forward collision avoidance in a vehicle, comprising: a forward object determination unit configured to recognize an object in front of the vehicle and to determine an attribute of the recognized object;”(Column 6, lines 46-53, “ The obstacle discrimination device 5 is connected, via the I/F 59, to the front millimeter wave radar 21F, the rear millimeter wave radar 21R, the speed sensor 65, the shift position sensor 66, and the collision determination section 41 in the vehicle control device 4.”); ” a gear position detection unit configured to detect a gear position of the vehicle; and a forward collision-avoidance assist (FCA) control unit configured to finally determine the attribute of the object determined by the forward object determination unit according to the gear position input from the gear position detection unit and to set an FCA control range based on the finally determined object attribute.”( Column 6, lines 26-36, “The obstacle discrimination device 5 switches its processing details depending on whether the mining work machine is in a normal travel state or in a state at or immediately after a start. The term “state at or immediately after a start” as used herein means a travel state from a stopped state, in other words, a travel speed of 0 km/h to a speed at which a filter to be used at the obstacle discrimination device 5 to discriminate obstacles and non-obstacles is switched (hereinafter called “the mining work machine-state determination speed threshold”). On the other hand, the term. “normal travel state” means a state in which the mining work machine is traveling at a speed faster than the mining work machine-state determination speed threshold.” Here shows that “travel state” affects the “processing details” (i.e. threshold/analysis of an objects attributes, i.e. moving/non-moving.  And from Column 6, lines 54-58, “ Inputted to the mining work machine-state determination section 50 are travel speed information of the mining work machine from the speed sensor 65 and traveling direction information of the mining work machine from the shift position sensor 66.” It is taught that shift position (i.e. gear position) is used for determining vehicle state. Thus as shift position is used to determine vehicle state and vehicle state is used in determining how to classify objects, shift position is used in determining how to classify objects);
Regarding Claim 5, Watanabe et al teaches ” The control device according to claim 1, wherein the forward object determination unit receives detected values from a radar sensor for recognizing the object in front of the vehicle and a wheel speed sensor for measuring a wheel speed of the vehicle,’(Column 6, lines 21-25, “The speed sensor 65 may be configured with a wheel rotational-speed sensor, which detects a rotational speed of one of the front wheels 1d that function as driven wheels, and detects the speed of the dump truck 1 from the rotational speed.”);” and calculates a speed and distance of the vehicle relative to the recognized object through the radar sensor to determine the object attribute based on the same.”(Column 5, lines 24-33, “ Each of the front millimeter wave radar 21F, rear millimeter wave radar 21R and front laser radar 22F radiates an electromagnetic wave forward in a traveling direction, receives reflected waves from each obstacle candidate, detects reception intensities of the reflected waves, distances Lfi from the mining work machine to the obstacle candidate and a relative speed of the obstacle candidate to the mining work machine, and outputs obstacle information including the reception intensities of the reflected waves, distances Lfi and relative speed so detected.”);
	Regarding Claim 6, Watanabe et al teaches  ” A control method for forward collision avoidance in a vehicle, comprising: inputting a result of determining an object in front of a vehicle 23recognized by a forward object determination unit to an FCA control unit;”(); ”  inputting a gear position of the vehicle from a gear position detection unit to the FCA control unit; finally determining an attribute of the object, recognized by the forward object ( Column 6, lines 26-36, “The obstacle discrimination device 5 switches its processing details depending on whether the mining work machine is in a normal travel state or in a state at or immediately after a start. The term “state at or immediately after a start” as used herein means a travel state from a stopped state, in other words, a travel speed of 0 km/h to a speed at which a filter to be used at the obstacle discrimination device 5 to discriminate obstacles and non-obstacles is switched (hereinafter called “the mining work machine-state determination speed threshold”). On the other hand, the term. “normal travel state” means a state in which the mining work machine is traveling at a speed faster than the mining work machine-state determination speed threshold.” Here shows that “travel state” affects the “processing details” (i.e. threshold/analysis of an objects attributes, i.e. moving/non-moving.  And from Column 6, lines 54-58, “ Inputted to the mining work machine-state determination section 50 are travel speed information of the mining work machine from the speed sensor 65 and traveling direction information of the mining work machine from the shift position sensor 66.” It is taught that shift position (i.e. gear position) is used for determining vehicle state. Thus as shift position is used to determine vehicle state and vehicle state is used in determining how to classify objects, shift position is used in determining how to classify objects);
Regarding Claim 10, Watanabe et al teaches ” The control method according to claim 6, wherein in the inputting a result of determining an object in front of a vehicle, the forward ( Column 5, lines 24-33, “ Each of the front millimeter wave radar 21F, rear millimeter wave radar 21R and front laser radar 22F radiates an electromagnetic wave forward in a traveling direction, receives reflected waves from each obstacle candidate, detects reception intensities of the reflected waves, distances Lfi from the mining work machine to the obstacle candidate and a relative speed of the obstacle candidate to the mining work machine, and outputs obstacle information including the reception intensities of the reflected waves, distances Lfi and relative speed so detected.”);” for recognizing the object in front of the vehicle and a wheel speed sensor for measuring a wheel speed of the vehicle,”( Column 6, lines 21-25, “The speed sensor 65 may be configured with a wheel rotational-speed sensor, which detects a rotational speed of one of the front wheels 1d that function as driven wheels, and detects the speed of the dump truck 1 from the rotational speed.”)” and calculates a speed and distance of the vehicle relative to the recognized object through the radar sensor to determine the object attribute based on the same.”( Column 5, lines 24-33, “ Each of the front millimeter wave radar 21F, rear millimeter wave radar 21R and front laser radar 22F radiates an electromagnetic wave forward in a traveling direction, receives reflected waves from each obstacle candidate, detects reception intensities of the reflected waves, distances Lfi from the mining work machine to the obstacle candidate and a relative speed of the obstacle candidate to the mining work machine, and outputs obstacle information including the reception intensities of the reflected waves, distances Lfi and relative speed so detected.”); 

    PNG
    media_image1.png
    717
    479
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al in further view of Chiu et al, US20070219695, “Transmission Neutral State Management in Vehicular Safety and Convenience Systems”
Regarding Claim 2, while Watanabe does teach the use of shift position for determining the attribute of an object, it lacks teachings for receiving a current gear position and a gear position at the time of detection.
Chiu et al teaches the use of comparing a past and current gear position for determining the use, Chiu et al teaches [0009] “A method for determining direction of travel of a motor vehicle including a transmission having selectable gear states includes monitoring the transmission for a current gear state and an immediately preceding gear state. Vehicle speed is also monitored. Direction of travel is determined when the current gear state is a forward or reverse gear state”. Here is a current gear state and immediately preceding gear state (i.e. when object was detected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the shift input of Watanabe et al to include the current and previous gear state checking of Chiu et al to aid in determining direction. One would be motivated to make such a modification in that [0006] “Many safety and convenience applications, in information, warning, and control categories, are directional in nature. Direction of the vehicle movement is often used in determining whether application functions should be enabled or disabled by control software. The direction of vehicle movement can be determined with sensors designed for that purpose (such as quadrature phase wheel speed sensors and associated electronic circuitry); however, this approach comes with the increased cost of the sensors. An alternative approach is to use the transmission state to infer the direction of the vehicle movement. In other words, assume forward movement when a forward gear is selected and reverse movement when a reverse gear is selected. While this avoids the cost associated with sensors designed to determine the direction of the vehicle movement, this approach faces challenges when the transmission is in a Neutral state. While functionality may simply be disabled for a transmission Neutral state, the functionalities of the application and the benefits thereof will not be available when the transmission is shifted to Neutral, whether volitionally or not. But there are situations where it is desirable to have the application functionalities and benefits while the transmission is in the Neutral state. Such situations may be more common in vehicles with a manual transmission wherein clutch disengagement and gear transitions are Neutral states. Even in vehicles with an automatic transmission, however, a Neutral state may be purposefully invoked by placing the gear selector into a Neutral position or inadvertently invoked by incorrectly or accidental positioning of the gear selector.” Thus by making use of the current and previous transmission/gear states more accurate direction determination can be determined when the transmission is in a neutral state. Thus modified Watanabe would teach all aspects of claim 2.
Regarding Claim 3, Modified Watanabe teaches ” The control device according to claim 2, wherein when the object is recognized by the forward object determination unit and the current gear position is in an N-range, the FCA control unit finally determines the object ( Chiu et al [0009] “A method for determining direction of travel of a motor vehicle including a transmission having selectable gear states includes monitoring the transmission for a current gear state and an immediately preceding gear state. Vehicle speed is also monitored. Direction of travel is determined when the current gear state is a forward or reverse gear state. Direction of travel is also determined when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward or reverse gear state, and vehicle speed during the current gear state remains above a predetermined threshold. An indeterminate direction of travel is determined when the current gear state is Neutral and vehicle speed at any time during the current gear state is below a predetermined threshold. More particularly, a forward direction of travel is determined when the current gear state is a forward gear state or when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward gear state, and vehicle speed during the current Neutral state remains above a predetermined threshold. And similarly, reverse direction of travel is determined when the current gear state is a reverse gear state or the current gear state is a Neutral gear state, the immediately preceding gear state is a reverse gear state, and vehicle speed at all times during the current Neutral state is above a predetermined threshold.” Thus when the transmission/gear is in neutral the previous gear state is used in determining a travel direction,  (which from Watanabe is then used in determining the object attributes));

Chiu et al teaches the use of comparing a past and current gear position for determining the use, Chiu et al teaches [0009] “A method for determining direction of travel of a motor vehicle including a transmission having selectable gear states includes monitoring the transmission for a current gear state and an immediately preceding gear state. Vehicle speed is also monitored. Direction of travel is determined when the current gear state is a forward or reverse gear state”. Here is a current gear state and immediately preceding gear state (i.e. when object was detected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the shift input of Watanabe et al to include the current and previous gear state checking of Chiu et al to aid in determining direction. One would be motivated to make such a modification in that [0006] “Many safety and convenience applications, in information, warning, and control categories, are directional in nature. Direction of the vehicle movement is often used in determining whether application functions should be enabled or disabled by control software. The direction of vehicle movement can be determined with sensors designed for that purpose (such as quadrature phase wheel speed sensors and associated electronic circuitry); however, this approach comes with the increased cost of the sensors. An alternative approach is to use the transmission state to infer the direction of the vehicle movement. In other words, assume forward movement when a forward gear is selected and reverse movement when a reverse gear is selected. While this avoids the cost associated with sensors designed to determine the direction of the vehicle movement, this approach faces challenges when the transmission is in a Neutral state. While functionality may simply be disabled for a transmission Neutral state, the functionalities of the application and the benefits thereof will not be available when the transmission is shifted to Neutral, whether volitionally or not. But there are situations where it is desirable to have the application functionalities and benefits while the transmission is in the Neutral state. Such situations may be more common in vehicles with a manual transmission wherein clutch disengagement and gear transitions are Neutral states. Even in vehicles with an automatic transmission, however, a Neutral state may be purposefully invoked by placing the gear selector into a Neutral position or inadvertently invoked by incorrectly or accidental positioning of the gear selector.” Thus by making use of the current and previous transmission/gear states more accurate direction determination can be determined when the transmission is in a neutral state. Thus modified Watanabe would teach all aspects of claim 7.
Regarding Claim 8, modified Watanabe teaches ” The control method according to claim 7, wherein in the finally determining an attribute of the object, when the object is recognized by the forward object determination unit and the current gear position is in an N-range, the FCA control unit finally determines the object attribute according to the gear position at the time when the object is recognized.”(Chiu et al [0009] “A method for determining direction of travel of a motor vehicle including a transmission having selectable gear states includes monitoring the transmission for a current gear state and an immediately preceding gear state. Vehicle speed is also monitored. Direction of travel is determined when the current gear state is a forward or reverse gear state. Direction of travel is also determined when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward or reverse gear state, and vehicle speed during the current gear state remains above a predetermined threshold. An indeterminate direction of travel is determined when the current gear state is Neutral and vehicle speed at any time during the current gear state is below a predetermined threshold. More particularly, a forward direction of travel is determined when the current gear state is a forward gear state or when the current gear state is a Neutral gear state, the immediately preceding gear state is a forward gear state, and vehicle speed during the current Neutral state remains above a predetermined threshold. And similarly, reverse direction of travel is determined when the current gear state is a reverse gear state or the current gear state is a Neutral gear state, the immediately preceding gear state is a reverse gear state, and vehicle speed at all times during the current Neutral state is above a predetermined threshold.” Thus when the transmission/gear is in neutral the previous gear state is used in determining a travel direction,  (which from Watanabe is then used in determining the object attributes));
Allowable Subject Matter
Claims 4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the setting of moving object to a stationary object when the gear is in neutral and when the object was recognized in neutral gear was not found to be taught in the prior art cited above or other pertinent prior art. The prior art above teaches a varying/setting of the thresholds for determining if an object is moving or static based on the gear input, but that is not the same as setting a moving object to be a static object when both the prior and current gear are in the neutral range. Thus the prior art above doesn’t teach claims 4 and 9. Other prior art found taught varying of look ahead distance, if the radar sensors are active/deactivated, for anti-collision sensors based on shift/transmission input but again none taught that if both current and the gear at time of object detection are in the neutral range then the object should be classified/reclassified as static.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al, US20170320433, “Vehicle Guidance System”; UOTSU, US20160202351, “Obstacle Detection Device for Work Machine”; Sasabuchi et al, US20160185345, “Collision Avoidance Support Device”; Madau, GB2404038, “Low Speed Collision Avoidance for a vehicle”.
Zhang et al gives a check system which determines that if the car is in neutral, but going in a substantially straight direction (which Zhang indicates is indicative of being on a car wash 
Uotsu gives a collision avoidance system very similar to Watanabe and thus could be used in place of Watanabe, however Watanabe was elected to be used as it gives better/more explicit teachings for the exact sensors used.
Sasabuchi gives a collision avoidance system which modulates the activation distance/warning zone around an object based on the gear position of that object. i.e. a parked car in the parked gear position has a smaller warning zone than a parked car in a forward/reverse gear.
Madau gives a collision avoidance system which makes use of lever/gear position for determining what sensors (forward/rear) should be used to detect objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661